 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LORI OLSON,                                     No. 2:18-cv-0475 DB
12                        Plaintiff,
13             v.                                       ORDER
14       ANDREW SAUL, Commissioner of Social
         Security,1
15

16                        Defendant.
17

18            This social security action was submitted to the court without oral argument for ruling on

19   plaintiff’s motion for summary judgment and defendant’s cross-motion for summary judgment.2

20   Plaintiff’s motion argues that the Administrative Law Judge erred by improperly rejecting

21   plaintiff’s testimony and medical opinion evidence. For the reasons explained below, plaintiff’s

22   motion is granted in part, the decision of the Commissioner of Social Security (“Commissioner”)

23   is reversed, and the matter is remanded for further proceedings consistent with this order.

24   1
       Andrew Saul became the Commissioner of the Social Security Administration on June 17,
25   2019. See https://www.ssa.gov/agency/commissioner.html (last visited by the court on July 30,
     2019). Accordingly, Andrew Saul is substituted in as the defendant in this action. See 42 U.S.C.
26   § 405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person
     holding the Office of the Commissioner shall, in his official capacity, be the proper defendant”).
27
     2
28     Both parties have previously consented to Magistrate Judge jurisdiction in this action pursuant
     to 28 U.S.C. § 636(c). (See ECF Nos. 4 & 5.)
                                                    1
 1                                   PROCEDURAL BACKGROUND

 2          In January of 2015, plaintiff filed an application for Disability Insurance Benefits (“DIB”)

 3   under Title II of the Social Security Act (“the Act”) alleging disability beginning on September 9,

 4   2010. (Transcript (“Tr.”) at 15, 154-55.) Plaintiff’s alleged impairments included lumbar spine

 5   surgery, chronic pain, and difficulty with postural activities. (Id. at 189.) Plaintiff’s application

 6   was denied initially, (id. at 79-83), and upon reconsideration. (Id. at 86-90.)

 7          Thereafter, plaintiff requested a hearing and a hearing was held before an Administrative

 8   Law Judge (“ALJ”) on December 14, 2016. (Id. at 28-46.) Plaintiff was represented by an

 9   attorney and testified at the administrative hearing. (Id. at 28-30.) In a decision issued on

10   February 27, 2017, the ALJ found that plaintiff was not disabled. (Id. at 23.) The ALJ entered

11   the following findings:

12                  1. The claimant last met the insured status requirements of the
                    Social Security Act on March 31, 2016.
13
                    2. The claimant did not engage in substantial gainful activity
14                  during the period from her alleged onset date of September 9, 2010
                    through her date last insured of March 31, 2016 (20 CFR 404.1571
15                  et seq.).
16                  3. Through the date last insured, the claimant had the following
                    severe impairment: degenerative disc disease (20 CFR
17                  404.1520(c)).
18                  4. Through the date last insured, the claimant did not have an
                    impairment or combination of impairments that met or medically
19                  equaled the severity of one of the listed impairments in 20 CFR Part
                    404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and
20                  404.1526).
21                  5. After careful consideration of the entire record, I find that,
                    through the date last insured, the claimant had the residual
22                  functional capacity to perform sedentary work as defined in 20 CFR
                    404.1567(a) except she was able to stand/walk for 2 hours in an 8-
23                  hour day for 15 minutes at a time before needing to sit; sit for 6
                    hours in an 8-hour day; occasionally push/pull with the left lower
24                  extremity; occasionally bend, stoop, crawl, kneel, crouch or climb
                    stairs. She was to avoid hazards such as unprotected heights and
25                  moving machinery.
26                  6. Through the date last insured, the claimant was capable of
                    performing past relevant work as a dispatcher. This work did not
27                  require the performance of work-related activities precluded by the
                    claimant’s residual functional capacity (20 CFR 404.1565).
28
                                                         2
 1                     7. In the alternative, considering the claimant’s age, education,
                       work experience, and residual functional capacity, there were other
 2                     jobs that existed in significant numbers in the national economy
                       that the claimant also could have performed (20 CFR 404.1569 and
 3                     404.1569(a)).

 4                     8. The claimant was not under a disability, as defined in the Social
                       Security Act, at any time from September 9, 2010, the alleged onset
 5                     date, through March 31, 2016, the date last insured (20 CFR
                       404.1520(f)).
 6

 7   (Id. at 17-23.)

 8           On January 5, 2018, the Appeals Council denied plaintiff’s request for review of the

 9   ALJ’s February 27, 2017 decision. (Id. at 1-5.) Plaintiff sought judicial review pursuant to 42

10   U.S.C. § 405(g) by filing the complaint in this action on March 5, 2018. (ECF No. 1.)

11                                            LEGAL STANDARD

12           “The district court reviews the Commissioner’s final decision for substantial evidence,

13   and the Commissioner’s decision will be disturbed only if it is not supported by substantial

14   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158-59 (9th Cir. 2012).

15   Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to

16   support a conclusion. Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); Sandgathe v.

17   Chater, 108 F.3d 978, 980 (9th Cir. 1997).

18           “[A] reviewing court must consider the entire record as a whole and may not affirm

19   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin.,

20   466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.

21   1989)). If, however, “the record considered as a whole can reasonably support either affirming or

22   reversing the Commissioner’s decision, we must affirm.” McCartey v. Massanari, 298 F.3d

23   1072, 1075 (9th Cir. 2002).

24           A five-step evaluation process is used to determine whether a claimant is disabled. 20

25   C.F.R. § 404.1520; see also Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). The five-step

26   process has been summarized as follows:

27                     Step one: Is the claimant engaging in substantial gainful activity? If
                       so, the claimant is found not disabled. If not, proceed to step two.
28
                                                          3
 1                  Step two: Does the claimant have a “severe” impairment? If so,
                    proceed to step three. If not, then a finding of not disabled is
 2                  appropriate.

 3                  Step three: Does the claimant’s impairment or combination of
                    impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
 4                  Subpt. P, App. 1? If so, the claimant is automatically determined
                    disabled. If not, proceed to step four.
 5
                    Step four: Is the claimant capable of performing his past work? If
 6                  so, the claimant is not disabled. If not, proceed to step five.

 7                  Step five: Does the claimant have the residual functional capacity to
                    perform any other work? If so, the claimant is not disabled. If not,
 8                  the claimant is disabled.

 9   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

10           The claimant bears the burden of proof in the first four steps of the sequential evaluation

11   process. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). The Commissioner bears the burden

12   if the sequential evaluation process proceeds to step five. Id.; Tackett v. Apfel, 180 F.3d 1094,

13   1098 (9th Cir. 1999).

14                                             APPLICATION

15           Plaintiff’s pending motion argues that the ALJ committed the following two principal

16   errors: (1) the ALJ’s treatment of plaintiff’s subjective testimony constituted error; and (2) the

17   ALJ’s treatment of the medical opinion evidence constituted error. (Pl.’s MSJ (ECF No. 8) at 6-

18   12.3)

19   I.      Plaintiff’s Subjective Testimony

20           The Ninth Circuit has summarized the ALJ’s task with respect to assessing a claimant’s

21   credibility as follows:

22                  To determine whether a claimant’s testimony regarding subjective
                    pain or symptoms is credible, an ALJ must engage in a two-step
23                  analysis. First, the ALJ must determine whether the claimant has
                    presented objective medical evidence of an underlying impairment
24                  which could reasonably be expected to produce the pain or other
                    symptoms alleged. The claimant, however, need not show that her
25                  impairment could reasonably be expected to cause the severity of the
                    symptom she has alleged; she need only show that it could
26                  reasonably have caused some degree of the symptom. Thus, the ALJ
                    may not reject subjective symptom testimony . . . simply because
27

28
     3
       Page number citations such as this one are to the page number reflected on the court’s CM/ECF
     system and not to page numbers assigned by the parties.
                                                       4
 1                  there is no showing that the impairment can reasonably produce the
                    degree of symptom alleged.
 2
                    Second, if the claimant meets this first test, and there is no evidence
 3                  of malingering, the ALJ can reject the claimant’s testimony about the
                    severity of her symptoms only by offering specific, clear and
 4                  convincing reasons for doing so[.]

 5   Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007) (citations and quotation marks

 6   omitted). “The clear and convincing standard is the most demanding required in Social Security

 7   cases.” Moore v. Commissioner of Social Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002). “At

 8   the same time, the ALJ is not required to believe every allegation of disabling pain, or else

 9   disability benefits would be available for the asking[.]” Molina v. Astrue, 674 F.3d 1104, 1112

10   (9th Cir. 2012).

11          “The ALJ must specifically identify what testimony is credible and what testimony

12   undermines the claimant’s complaints.”4 Valentine v. Commissioner Social Sec. Admin., 574

13   F.3d 685, 693 (9th Cir. 2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,

14   599 (9th Cir. 1999)). In weighing a claimant’s credibility, an ALJ may consider, among other

15   things, the “[claimant’s] reputation for truthfulness, inconsistencies either in [claimant’s]

16   testimony or between [her] testimony and [her] conduct, [claimant’s] daily activities, [her] work

17   record, and testimony from physicians and third parties concerning the nature, severity, and effect

18   of the symptoms of which [claimant] complains.” Thomas v. Barnhart, 278 F.3d 947, 958-59

19   (9th Cir. 2002) (modification in original) (quoting Light v. Soc. Sec. Admin., 119 F.3d 789, 792

20   (9th Cir. 1997)). If the ALJ’s credibility finding is supported by substantial evidence in the

21   record, the court “may not engage in second-guessing.” Id.

22   ////

23   ////

24

25
     4
       In March of 2016, Social Security Ruling (“SSR”) 16-3p went into effect. “This ruling makes
     clear what our precedent already required: that assessments of an individual’s testimony by an
26   ALJ are designed to ‘evaluate the intensity and persistence of symptoms after the ALJ finds that
     the individual has a medically determinable impairment(s) that could reasonably be expected to
27   produce those symptoms,’ and not to delve into wide-ranging scrutiny of the claimant’s character
28   and apparent truthfulness.” Trevizo v. Berryhill, 871 F.3d 664, 679 (9th Cir. 2017) (quoting SSR
     16-3p) (alterations omitted). The decision here was rendered on September 21, 2016. (Tr. at 27.)
                                                       5
 1           Here, with respect to plaintiff’s testimony, the ALJ found as follows:

 2                  After careful consideration of the evidence, I find that the claimant’s
                    medically determinable impairment could reasonably be expected to
 3                  cause the alleged symptoms; however, the claimant’s statements
                    concerning the intensity, persistence and limiting effects of these
 4                  symptoms are not entirely consistent with the medical evidence and
                    other evident in the record for the reasons explained in this decision.
 5
                    The claimant alleges debilitation due to lumbar spine, back, leg and
 6                  hand pain and difficulty sleeping and moving. Current pain is in the
                    lumbosacral region of the back with radiation to the right and left
 7                  buttocks and in the anterior aspect of her left thigh, separate from the
                    buttock pain. She reported profound weakness of the left lower
 8                  extremity, stating that she has to manually move her leg for position
                    changes. The medical evidence shows that the claimant has a history
 9                  of treatment for her conditions. However, examination showed that
                    she is still able to move about and use her arms, hands and legs in a
10                  satisfactory manner.
11                  The claimant sustained injury to the lumbosacral region of her back
                    while at work in September 2010. She reported that an MRI at that
12                  time showed that she had disc disease in that area, but she has had no
                    radiological testing since that time.
13

14   (Tr. at 19.)

15           The ALJ’s analysis is erroneous in several respects. First, the assertion—and import

16   thereof—that plaintiff “showed that she is still able to move about and use her arms, hands and

17   legs in a satisfactory manner” is entirely unclear. (Id.) And the ALJ fails to provide even a

18   citation—let alone explanation—as to why plaintiff’s ability to “use her arms, hands and legs,”

19   undermined her testimony. (Id.) “One does not need to be ‘utterly incapacitated’ in order to be

20   disabled.” Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001) (quoting Fair v. Bowen, 885
21   F.2d 597, 603 (9th Cir. 1989)).

22           Moreover, “after a claimant produces objective medical evidence of an underlying

23   impairment, an ALJ may not reject a claimant’s subjective complaints based solely on a lack of

24   medical evidence to fully corroborate the alleged severity” of the symptoms. Burch v. Barnhart,

25   400 F.3d 676, 680 (9th Cir. 2005); see also Putz v. Astrue, 371 Fed. Appx. 801, 802-03 (9th Cir.

26   2010) (“Putz need not present objective medical evidence to demonstrate the severity of her
27   fatigue.”); Bunnell v. Sullivan, 947 F.2d 341, 347 (9th Cir. 1991) (“If an adjudicator could reject

28   a claim for disability simply because a claimant fails to produce medical evidence supporting the
                                                        6
 1   severity of the pain, there would be no reason for an adjudicator to consider anything other than

 2   medical findings.”).

 3          And the ALJ’s assertion that plaintiff “has had no radiological testing since” September of

 4   2010, is false. (Tr. at 19.) On June 16, 2015, plaintiff underwent an “MRI LUMBAR SPINE

 5   WO CONTRAST.” (Id. at 573.) The MRI revealed, “[s]mall annular disc bulge at L5-S1 is

 6   progressed compared to the prior study. Interval development of severe right neuroforaminal

 7   stenosis.” (Id. at 574.)

 8          For the reasons stated above, the court finds that the ALJ failed to offer a clear and

 9   convincing reason for rejecting plaintiff’s testimony. Plaintiff is, therefore, entitled to summary

10   judgment on the claim that the ALJ’s treatment of plaintiff’s testimony constituted error.

11   II.    Medical Opinion Evidence

12          The weight to be given to medical opinions in Social Security disability cases depends in

13   part on whether the opinions are proffered by treating, examining, or nonexamining health

14   professionals. Lester, 81 F.3d at 830; Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). “As a

15   general rule, more weight should be given to the opinion of a treating source than to the opinion

16   of doctors who do not treat the claimant . . . .” Lester, 81 F.3d at 830. This is so because a

17   treating doctor is employed to cure and has a greater opportunity to know and observe the patient

18   as an individual. Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996); Bates v. Sullivan, 894

19   F.2d 1059, 1063 (9th Cir. 1990).

20          The uncontradicted opinion of a treating or examining physician may be rejected only for
21   clear and convincing reasons, while the opinion of a treating or examining physician that is

22   controverted by another doctor may be rejected only for specific and legitimate reasons supported

23   by substantial evidence in the record. Lester, 81 F.3d at 830-31. “The opinion of a nonexamining

24   physician cannot by itself constitute substantial evidence that justifies the rejection of the opinion

25   of either an examining physician or a treating physician.” (Id. at 831.) Finally, although a

26   treating physician’s opinion is generally entitled to significant weight, “‘[t]he ALJ need not
27   accept the opinion of any physician, including a treating physician, if that opinion is brief,

28   conclusory, and inadequately supported by clinical findings.’” Chaudhry v. Astrue, 688 F.3d 661,
                                                        7
 1   671 (9th Cir. 2012) (quoting Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir.

 2   2009)).

 3             A.     Dr. Daniel J. Field, M.D.

 4             Plaintiff first challenges the ALJ’s treatment of the opinion offered by treating physician,

 5   Dr. Daniel Field. (Pl.’s MSJ (ECF No. 8) at 9-10.) The ALJ acknowledged Dr. Field’s opinion,

 6   as part of a discussion of “Plymouth Family Practice physicians’ opinions,” stating:

 7                    The claimant was diagnosed with possible L4 radiculopathy on the
                      left by practitioners at Plymouth Family Practice. She exhibited
 8                    edema, but no tenderness. She had decreased range of motion of the
                      lumbar back, but no bony tenderness, swelling, edema, deformity,
 9                    laceration, or spasm. They noted that she had been returned to
                      modified duty in July 2014 with no lifting/carrying over 5 pounds
10                    and limitations as to bending, twisting, kneeling and squatting. The
                      Plymouth Family Practice physicians’ opinions are assigned great
11                    weight. They have closely followed the claimant’s condition in their
                      capacity as treating physicians and their opinions are consistent with
12                    the claimant’s subjective complaints and the record that delineates
                      slow progress following an industrial injury.
13

14   (Id. at 20.)

15             Despite purporting to afford Dr. Field’s opinion “great weight” the ALJ’s residual

16   functional capacity, (“RFC”), determination did not account for Dr. Field’s opined limitation that

17   plaintiff could not lift/carry over 5 pounds. (Tr. at 18.) Defendant concedes that the ALJ failed to

18   account for this limitation, but asserts that the ALJ committed no error as the result of “according

19   weight to other opinions with less restrictive lifting and carrying limitations [.]” (Def.’s MSJ

20   (ECF No. 12) at 30.)
21             However, a claimant’s RFC is “the most [the claimant] can still do despite [his or her]

22   limitations.” 20 C.F.R. § 404.1545(a); 20 C.F.R. § 416.945(1); see also Cooper v. Sullivan, 880

23   F.2d 1152, n.5 (9th Cir. 1989) (“A claimant’s residual functional capacity is what he can still do

24   despite his physical, mental, nonexertional, and other limitations.”). In conducting an RFC

25   assessment, the ALJ must consider the combined effects of an applicant’s medically determinable

26   impairments on the applicant’s ability to perform sustainable work. 42 U.S.C. § 423(d)(2)(B);
27   Macri v. Chater, 93 F.3d 540, 545 (9th Cir. 1996). The ALJ must consider all of the relevant

28   medical opinions as well as the combined effects of all of the plaintiff’s impairments, even those
                                                          8
 1   that are not “severe.” 20 C.F.R. §§ 404.1545(a); 416.945(a); Celaya v. Halter, 332 F.3d 1177,

 2   1182 (9th Cir. 2003). “[A]n RFC that fails to take into account a claimant’s limitations is

 3   defective.” Valentine v. Commissioner Social Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009).

 4   The ALJ must determine a claimant’s limitations on the basis of “all relevant evidence in the

 5   record.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006).

 6          In this regard, the ALJ’s RFC determination fails to account for plaintiff’s limitation to

 7   lifting no more than 5 pounds, as indicated by Dr. Field’s opinion. And the ALJ offered no

 8   reason for failing to credit Dr. Field’s opinion with respect to this limitation. As such, the ALJ

 9   committed legal error. See Bagby v. Commissioner of Social Sec., 606 Fed. Appx. 888, 890 (9th

10   Cir. 2015) (“The ALJ’s RFC assessment limited Bagby to ‘simple, repetitive tasks,’ no contact

11   with the public, and ‘occasional interaction with coworkers.’ It did not reflect Dr. Stuckey’s

12   finding that Bagby was limited in her ability to ‘[r]espond appropriately to usual work situations

13   and to changes in a routine work setting.’ This is distinct from Bagby’s limited ability to interact

14   with others, to understand, remember, and follow ‘complex instructions,’ and to ‘make judgments

15   on complex work-related decisions.’”); Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)

16   (finding legal error where ALJ ignored medical evidence of claimant’s impairments without

17   explanation); Cotton v. Bowen, 799 F.2d 1403, 1408-09 (9th Cir. 1986) (finding legal error where

18   ALJ’s findings ignored medical evidence without giving specific, legitimate reasons for doing

19   so), superseded by statute on another point as stated in Bunnell v. Sullivan, 912 F.2d 1149 (9th

20   Cir. 1990)).
21          B.      Dr. Sanford Selcon, M.D.

22          Plaintiff next challenges the ALJ’s treatment of the opinion offered by Dr. Sanford

23   Selcon, an examining physician. (Pl.’s MSJ (ECF No. 8) at 10-11.) The ALJ discussed Dr.

24   Selcon’s opinion in some detail, stating:

25                  Sanford Selcon, M.D. conducted an internal medicine evaluation in
                    May 2015. The claimant got on and off the examination table very
26                  slowly and with great difficulty because of weakness of the leg and
                    back pain. Forward flexion was limited to 10 degrees only and she
27                  declined attempts of extension and lateral rotation. The claimant had
                    normal sensation in both feet, although her left leg and foot were
28                  weak. There was marked paravertebral muscle spasm. She had
                                                       9
 1                     difficulty sitting, walking over 5-10 minutes, and lifting any
                       significant weight because of the aggravation of back pain. The
 2                     claimant was oriented to time, place and person. Memory appeared
                       to be normal. Both upper and lower extremity strength was 5/5. Left
 3                     lower extremity was 1/5 for knee and hip flexion and extension.
                       There was no evidence of atrophy. Dr. Selcon diagnosed low back
 4                     pain with radiculopathy, chronic pain syndrome and marked
                       weakness of the left lower extremity. He assessed an ability to
 5                     lift/carry 20 pounds occasionally and 10 pounds frequently;
                       stand/walk occasionally for 15 minutes at the very most in an 8-hour
 6                     work period; and sit for less than 6 hours in an 8-hour work period.
                       He noted profound limitations of climbing, stooping, kneeling,
 7                     crouching, and bending which would be unable to be accomplished.
                       There were no manipulative, visual, communicative, or workplace
 8                     environmental limitation. He found a medical indication for a
                       walker.
 9

10   (Tr. at 20-21.)

11           The detail with which the ALJ discussed Dr. Selcon’s opinion and examination—

12   including the objective findings supporting the opinion—stands in stark contrast to the ALJ’s

13   vague, conclusory, and unsupported treatment of Dr. Selcon’s opinion. In this regard, the ALJ’s

14   entire analysis of Dr. Selcon’s opinion consists of the following sentence, “Dr. Selcon’s opinion

15   is assigned partial weight, as it is somewhat contradictory with examination findings and the

16   totality of the record that finds the claimant capable of lesser exertional demands.” (Id. at 21.)

17                     To say that medical opinions are not supported by sufficient
                       objective findings or are contrary to the preponderant conclusions
18                     mandated by the objective findings does not achieve the level of
                       specificity our prior cases have required, even when the objective
19                     factors are listed seriatim. The ALJ must do more than offer his
                       conclusions. He must set forth his own interpretations and explain
20                     why they, rather than the doctors’, are correct.
21   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988); see also Tackett v. Apfel, 180 F.3d

22   1094, 1102 (9th Cir. 1999) (“The ALJ must set out in the record his reasoning and the evidentiary

23   support for his interpretation of the medical evidence.”); McAllister v. Sullivan, 888 F.2d 599,

24   602 (9th Cir. 1989) (“Broad and vague” reasons for rejecting the treating physician’s opinion do

25   not suffice).

26           Accordingly, for the reasons stated above, the court finds that the ALJ failed to provide a

27   specific and legitimate reason for rejecting the Dr. Selcon’s opinion.

28   ////
                                                        10
 1            C.     Dr. Vinay M. Reddy, M.D.

 2            Finally, plaintiff challenges the ALJ’s treatment of the treating opinion offered by Dr.

 3   Vinay M. Reddy, M.D. (Pl.’s MSJ (ECF No. 8) at 11-12.) What plaintiff characterizes as an

 4   opinion, however, is an October 10, 2013 treatment note containing the following sentence: “Note

 5   to excuse her from jury duty completed secondary to chronic LBP and inability to sit longer than

 6   30-60 minutes.” (Tr. at 342.)

 7            “‘In disability benefits cases . . . physicians may render medical, clinical opinions, or they

 8   may render opinions on the ultimate issue of disability—the claimant’s ability to perform work.’”

 9   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Reddick v. Chater, 157 F.3d 715,

10   725 (9th Cir. 1998)). Here, Dr. Reddy’s notation simply reflects that on October 10, 2013, Dr.

11   Reddy thought plaintiff could not sit for longer than 30-60 minutes to meet the demands of jury

12   duty. It is unclear if Dr. Reddy thought this limitation would continue beyond October 10, 2013

13   or extend to basic work activity. And the ALJ’s decision discussed and reviewed Dr. Reddy’s

14   treatment of the plaintiff. (Tr. at 20.)

15            Under these circumstances, the court cannot find error by the ALJ with respect to Dr.

16   Reddy. See McCartey, 298 F.3d at 1075 (if “the record considered as a whole can reasonably

17   support either affirming or reversing the Commissioner’s decision, we must affirm”).

18   Accordingly, plaintiff’s motion for summary judgment is denied as to the claim that the ALJ’s

19   treatment of Dr. Reddy’s opinion constituted error.

20                                              CONCLUSION
21            After having found error, “‘[t]he decision whether to remand a case for additional

22   evidence, or simply to award benefits[,] is within the discretion of the court.’” Trevizo v.

23   Berryhill, 871 F.3d 664, 682 (9th Cir. 2017) (quoting Sprague v. Bowen, 812 F.2d 1226, 1232

24   (9th Cir. 1987)). A case may be remanded under the “credit-as-true” rule for an award of benefits

25   where:

26   ////
27   ////

28   ////
                                                         11
 1

 2                     (1) the record has been fully developed and further administrative
                       proceedings would serve no useful purpose; (2) the ALJ has failed to
 3                     provide legally sufficient reasons for rejecting evidence, whether
                       claimant testimony or medical opinion; and (3) if the improperly
 4                     discredited evidence were credited as true, the ALJ would be
                       required to find the claimant disabled on remand.
 5

 6   Garrison, 759 F.3d at 1020.

 7           Even where all the conditions for the “credit-as-true” rule are met, the court retains

 8   “flexibility to remand for further proceedings when the record as a whole creates serious doubt as

 9   to whether the claimant is, in fact, disabled within the meaning of the Social Security Act.” Id. at

10   1021; see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district court

11   concludes that further administrative proceedings would serve no useful purpose, it may not

12   remand with a direction to provide benefits.”); Treichler v. Commissioner of Social Sec. Admin.,

13   775 F.3d 1090, 1105 (9th Cir. 2014) (“Where . . . an ALJ makes a legal error, but the record is

14   uncertain and ambiguous, the proper approach is to remand the case to the agency.”).

15           Here, the court cannot say that further proceedings would serve no useful purpose. In this

16   regard, the record reflects conflicting medical opinion evidence as to the degree of plaintiff’s

17   impairment. And those opinions were rendered over the course of several years. Further

18   proceedings would allow the ALJ to properly evaluate plaintiff’s testimony and the medical

19   opinion evidence to determine whether plaintiff is disabled and, if so, the date of onset.

20           Accordingly, IT IS HEREBY ORDERED that:
21           1. Plaintiff’s motion for summary judgment (ECF No. 8) is granted in part and denied in

22   part;

23           2. Defendant’s cross-motion for summary judgment (ECF No. 12) is granted in part and

24   denied in part;

25           3. The Commissioner’s decision is reversed;

26   ////
27   ////

28   ////
                                                        12
 1           4. This matter is remanded for further proceedings consistent with the order; and

 2           5. The Clerk of the Court shall enter judgment for plaintiff, and close this case.

 3   Dated: September 18, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
     DLB:6
20   DB\orders\orders.soc sec\olson0475.ord

21

22

23

24

25

26
27

28
                                                       13
